Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward Aaron Whitehead petitions for a writ of mandamus, alleging the district court has unduly delayed acting on this court’s order remanding the case to the district court to permit resentencing. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has granted Whitehead’s motion to reduce his prison sentence to thirty months. Accordingly, because the district court has recently decided Whitehead’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.